DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodera et al. (EP 3406506A1).
For claim 1, Kodera et al. discloses a steering device 10 comprising: 
a turning shaft 14 [configured to turn turning wheels 16] (page 4, paragraph [0014]); 
a steering mechanism 12, 14, 42, 44 including the turning shaft; 
a motor 31, 41 [configured to generate drive power that is applied to the steering mechanism] (page 5, paragraph [0017] and [0021]); and 
a control device 50 [configured to control the motor based on a command value that is calculated according to a steered state] (page 5, paragraph [0022]), wherein 
the control device includes a steering-range axial force calculating circuit 92, a limiting axial force calculating circuit 91, a final axial force calculating circuit 95, 95a, 95b, and an axial force adjusting circuit 182, 
[the steering-range axial force calculating circuit is configured to calculate a steering-range axial force Fi including an axial force that reflects at least a force acting on the turning shaft via the turning wheels when a steering wheel 11 is operated in a predetermined operation range] (page 16, paragraph [0130]), 
[the limiting axial force calculating circuit is configured to calculate a limiting axial force Fend that is an axial force for virtually limiting an operation of the steering wheel] (page 15, paragraph [0126]), 
[the final axial force calculating circuit is configured to calculate a final axial force Fsp that is a final axial force reflected in the command value based on the steering-range axial force and the limiting axial force] (page 16, paragraph [0134]), and 
[the axial force adjusting circuit is configured to adjust a value of the steering-range axial force, the limiting axial force, or the final axial force based on the axial force that reflects the force acting on the turning shaft when the final axial force reflects the limiting axial force] (page 18, paragraph [0148] and pages 24 and 25, paragraph [0226]).
For claim 5, Kodera et al. discloses the steering device, [wherein the final axial force calculating circuit is configured to calculate the final axial force by summing the steering-range axial force and the limiting axial force] (page 16, paragraph [0151]).
For claim 6, Kodera et al. discloses the steering device wherein
[the limiting axial force calculating circuit is configured to calculate at least one of a first limiting axial force, a second limiting axial force, and a third limiting axial force,
the first limiting axial force is an axial force for virtually limiting the operation range of the steering wheel] (page 18, paragraph [0126]),
the second limiting axial force is an axial force for virtually limiting the operation of the steering wheel when a turning operation of the turning wheels is limited, and 
the third limiting axial force is an axial force for virtually limiting the operation of the steering wheel when a torque of the motor is limited to a value less than a torque that is inherently generated.
For claim 7, Kodera et al. discloses the steering device [wherein the steering mechanism has a structure 21 in which transmission of power between the steering wheel and the turning wheels is cut off or a structure in which transmission of power between the steering wheel and the turning wheels is intermittent] (page 5, paragraph [0015]), and [the motor is a reaction motor that generates a steering reaction force that is a torque in a direction opposite to an operation direction of the steering wheel as the drive power] (page 5, paragraph [0017]).
For claim 8, Kodera e al. discloses the steering device [wherein the steering mechanism has a structure 21 in which the steering wheel and the turning wheels are connected in a power-transmittable manner] (page 5, paragraph [0015]), and [the motor is an assist motor that generates a steering assist force that is a torque in a direction parallel to an operation direction of the steering wheel as the drive power] (page 5, paragraph [0021]).

Allowable Subject Matter
Claims 2 – 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the axial force adjusting circuit is configured to decrease a degree of reflection of the steering-range axial force or the limiting axial force in the final axial force according to a ratio at which the axial force occupies the steering-range axial force when the final axial force reflects the limiting axial force or the steering-range axial force is acquired by mixing a first axial force that reflects a force acting on the turning shaft and a second axial force that does not reflect a force acting on the turning shaft at a ratio that is set according to a vehicle state, and the axial force adjusting circuit is configured to decrease the value of the limiting axial force, second axial force, or steering-range axial force according to a ratio.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO-2018190036 – feedback control unit comprising an axial force;
US-10065639 – turning angle calculation unit comprising a feed-forward axial force calculation section, a feedback axial force calculation section, a final axial force calculation section, and an axial force-steering reaction force conversion section;
US-20170267276 – a reaction force setting processing unit comprising an axial-force allocation calculation unit, an ideal-axial-force calculation unit, and a road-surface-axial-force calculation unit; 
US-8924084 – a control computing unit comprising a feedback axial force and a feedforward axial force to set a final axial force via a final axial force calculating unit;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611